Citation Nr: 0817142	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-28 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increased initial rating for post-traumatic 
stress disorder (PTSD), currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to October 
1968.  

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in June 2006 for further development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998). 

A March 2003 notice of disagreement also expressed 
disagreement with denial of service connection for scar, 
right middle shin, residuals of shrapnel wound, bilateral 
hearing loss and tinnitus, but bilateral hearing loss and 
tinnitus were subsequently granted by rating decision in June 
2004, and scar, right middle shin, residuals of shrapnel 
wound was subsequently granted by Board decision in June 
2006.  These issues are therefore no longer in appellate 
status. 

In his substantive appeal, the appellant requested a Board 
hearing; however, he withdrew a request for a hearing before 
the Board in February 2006.  


FINDING OF FACT

The veteran's PTSD is not productive of occupational and 
social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.159, 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in October 2002 in connection with the veteran's 
service connection claim.  Since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in October 2002), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the United States Court of Appeals for 
Veterans Claims has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006). 

In June 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The claim was subsequently readjudicated as evidenced by the 
September 2007 supplemental statement of the case.  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to a higher rating, 
any questions as to the appropriate effective dates to be 
assigned are rendered moot.  Thus, VA has satisfied its duty 
to notify the appellant.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of PTSD and the effect of that 
worsening on employment and daily life.  Moreover, written 
statements from the veteran in July, September and October 
2006 set forth his contentions regarding the effect of the 
PTSD on various aspects of his life.  The veteran 
specifically argued that the PTSD impacts his ability to 
function in daily life.  This shows actual knowledge of what 
needs to be shown with regard to entitlement to a higher 
rating.  Further, the Board believes it significant that the 
veteran has been represented in the claims process by 
Disabled American Veterans, which organization represents 
numerous veterans.  The Board believes it reasonable to 
expect that this service organization, as the veterans' 
agent, fully understands the types of evidence necessary to 
obtain higher ratings for service-connected disabilities.  
The Board expects that the representative's guidance offered 
to the veteran included suggestions regarding how to present 
the types of evidence contemplated by the criteria for a 
higher rating.  The Board finds that the veteran has had 
actual knowledge of the elements outlined in Vazquez and that 
no useful purpose would be served by remanding to the RO to 
furnish notice as to elements of his claim which the veteran 
has already effectively been made aware of.  Such action 
would not benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA medical records, including 
evidence addressed in the prior remand.  The evidence of 
record also contains reports of VA examinations performed in 
January 2003 and March 2004.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
initial disability rating.  A March 2003 rating decision 
granted service connection for PTSD and assigned a 10 percent 
disability rating effective August 30, 2002 under Diagnostic 
Code 9411.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Under Diagnostic Code 9411, the criteria for ratings for 
mental disorders, including PTSD, is as follows:

A 10 percent rating is assigned when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  

The GAF scale reflects the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental illness.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See also Carpenter, 8 Vet. App. 243.  
According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more that slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

The veteran underwent a VA examination in January 2003.  He 
reported nightmares of death and destruction that he observed 
and experienced while in Vietnam.  He complained of anxiety 
and worry and was tearful during the interview.  He claimed 
that he engaged in a post-military shoot out while acting as 
a police officer.  He reported that the shoot out did not 
create a major change in his life, although it made him 
relive what he had experienced while in Vietnam.  The 
examiner noted that the veteran maintained steady employment.  
He was married to the same woman for 32 years and he got 
along well with the two children they had.  He reported 
social relationships as being okay.  He denied any history of 
suicide attempts, assaultiveness, inpatient, and/or 
outpatient psychiatric care.  The examiner summarized the 
veteran's psychosocial functional status as being good, 
punctuated by some intrusive thoughts and combat stressors.  

Upon mental status examination, the examiner found no 
evidence of impairment of thought process or communication.  
The veteran denied delusions, auditory or visual 
hallucinations.  The veteran's eye contact and interaction in 
session were appropriate and good.  He denied suicidal or 
homicidal thoughts, plans or intents.  His hygiene was good 
and he engaged in basic activities of daily living.  He was 
fully oriented to person, place and time.  His memory was 
grossly intact.  Speech was logical and coherent with normal 
rate and flow.  There was no evidence of panic attacks, 
although he experienced occasional bouts of anxiety.  Mood 
was euthymic with labile affect.  There was no evidence of 
impulse control problems.  The examiner diagnosed PTSD and 
assigned a GAF score of 68-70.  

VA outpatient treatment records dated in September 2003 
reflect that the veteran was depressed.  His affect was 
constricted.  The examiner noted that the veteran was very 
sad and tearful at times.  

The veteran underwent another VA examination in March 2004.  
He reported little change since the January 2003 VA 
examination.  He reported a tendency to have nightmares after 
discussing or otherwise being reminded of his past 
experiences.  He claimed that he typically avoided 
conversations about his combat experiences and preferred to 
go off and be on his own or try to be by himself.  He stated 
that he had nightmares at least 3 or 4 times a week, on 
average, often following reminders of his experiences.  He 
reported waking up in a sweat with panicky feelings.  He 
stated that he went to bed early and had frequent awakenings.  
He claimed that he often got up and walked around the house 
at night.  He stated that he felt depressed and "moody" 
during the day.  He reported a tendency to avoid people and 
his wife.  He claimed that he had "faintly" had suicidal 
ideation.  He stated that he did not go out much, aside from 
walks by himself on bad days when he became confused.  He 
reported that most of his activities were at home.  He denied 
any psychotic symptoms or psychiatric hospitalizations.  

Upon mental status examination, the veteran was alert, 
casually dressed and groomed.  Speech and movements were 
normal.  There was no psychomotor retardation or agitation.  
Mood was serious and affect was constricted.  He was engaging 
during the interview, although he became tearful at one 
point.  There were no perceptual abnormalities.  His thinking 
was linear.  There was no suicidal or homicidal ideation.  He 
was oriented in all spheres.  Short and long-term memory and 
concentration were grossly intact.  The examiner noted that 
the veteran's symptoms were mild and not a source of 
vocational impairment.  The examiner found no overall change 
since the January 2003 VA examination.  The examiner expected 
the symptoms to improve with treatment.  The examiner 
diagnosed mild PTSD and assessed a GAF score of 68.  

After considering the totality of the evidence in this case, 
it is clear that the veteran suffers mild PTSD impairment, 
and the veteran has already been assigned a 10 percent rating 
in recognition of such impairment.  However, the regulatory 
criteria for a rating greater than 10 percent have not been 
met. 

The veteran has not been noted to have such symptoms as 
suspiciousness, panic attacks (weekly or less often), and 
mild memory loss (such as forgetting names, directions, 
recent events).  For example, the March 2004 VA examiner 
noted that the veteran's short and long-term memory and 
concentration were grossly intact.  Moreover, the January 
2003 VA examiner noted that there was no evidence of panic 
attacks.  

On the other hand, the veteran exhibited occasional anxiety, 
which is reflected in the January 2003 VA examination report.  
Furthermore, VA outpatient treatment records dated in 
September 2003 reflect that the veteran was depressed.  At 
the March 2004 VA examination, the veteran complained of 
nightmares 3 or 4 times a week on average or more often 
following reminders of his experiences.  He reported waking 
up in a sweat with panicky feelings.  He stated that he went 
to bed early and had frequent awakenings.  He claimed that he 
often got up and walked around the house at night.  However, 
there is no objective evidence of chronic sleep impairment.  

The VA examinations are shown to have been fully adequate and 
are therefore entitled to significant probative weight.  The 
examiners elicited detailed history from the veteran, and 
then conducted thorough mental status examinations.  The 
examiners reported the examination findings in keeping with 
applicable rating criteria, and GAF scores were reported.  

The PTSD symptoms reported in VA outpatient records are also 
consistent with the current 10 percent rating.  Moreover, GAF 
scores reported in 2005 and 2006, although they vary to some 
degree, appear to show an average score in the low 60's 
suggesting mild symptoms.  

The evidence does suggest that the veteran has some symptoms 
listed under the criteria for a rating greater than 10 
percent, such as depression and occasional anxiety.  However, 
the majority of reported PTSD symptoms are fully contemplated 
by the existing 10 percent rating.  The Board is unable to 
find that the PTSD disability picture more nearly 
approximates the criteria for the next higher rating of 30 
percent at any time during the period covered by this appeal.  
Fenderson.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for his PTSD.  The effect of his PTSD on his ability to hold 
employment appears to be contemplated by the currently 
assigned 10 percent rating.  Therefore, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

A rating in excess of 10 percent for PTSD is not warranted at 
any time during the period covered by the appeal.  The appeal 
is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


